Allow me first of all, on behalf of the delegation of Mali,
to extend to Mr. Didier Opertti my very warm
congratulations on his outstanding election to guide the
work of the fifty-third session of the General Assembly.
To ensure the success of the lofty mission entrusted to
him, I wish to assure him that he will have the full and
open cooperation of my country’s delegation. I would also
like to congratulate his predecessor, Mr. Hennadiy
Udovenko, President of the General Assembly at its fifty-
second session, for the skill and ability with which he
guided our work at a time when the reform of the United
Nations occupied a prominent place on the agenda of our
Organization.
I also take this opportunity to convey to Secretary-
General Kofi Annan and his team all our gratitude for
their tireless commitment in the service of the ideals of
the United Nations. The delegation of Mali fully
appreciates his programme of reforms designed to adapt
our Organization to the changing realities of the world.
The fifty-third session of the General Assembly has
opened at a time when the growing impoverishment of
13


the poorest countries, the resurgence of hotbeds of tension
and the difficulties incumbent in a stronger and more united
cooperation are demonstrating that the rhythm of
international change is unprecedented and requires our
Organization’s attention.
Indeed, it would now appear that increased
interdependence and the globalization of the economy are
contributing heavily to the rise of new tensions and creating
profound imbalances for the developing countries. The
entire world, under the yoke of the logic of extreme
competition, is going through a phase of profound
confusion. Everywhere, North and South, workers live
under the remorseless threat of market rules, which grow
murkier and more pitiless every day. Financial crises are
likely to undermine the developing countries’ efforts at
economic reform.
The imbalance between North and South is being
exacerbated, the gaps are widening and differences
becoming entrenched. Characterized by a disparity in
income, access to services and the possibility of living in
dignity, poverty is growing in the developing countries and
even spreading within the developed world.
My delegation certainly believes that, if genuine social
development and poverty reduction are to be achieved,
strong economic growth is necessary and that the poorest
countries must have access to markets in order to better
participate, on a sustainable basis, in the world economy. In
this respect, we welcome the Secretary-General’s suggestion
that the developing countries be encouraged to participate
more actively in the drafting of new international standards
and in ensuring that these standards be transparent.
Specifically, non-tariff barriers should be eliminated for
African and the least developed countries; vigorous
measures should be adopted to ease the debt burden,
whether by converting the public debt of the poorest
countries into grants or by easing access to the Debt
Initiative for the heavily indebted poor countries.
But let us make no mistake: what is truly at stake
today is a globalization focused on sustainable human
development. The challenge at the end of this century and
into the twenty-first will be to close the gap between North
and South.
In this respect, as the highest authorities have said; we
are convinced that the history of humanity is the history of
men. Our constant quest for man is our roadmap for the
world’s progress. Our struggle will always be against a
blind global market and in favour of sharing and solidarity.
Let us have economic growth, by all means, but let our
work and its fruit be shared so as to end these
inequalities. Let us not close our eyes: Where there is
injustice and iniquity, there is no peace.
Respect for human and national rights is an integral
factor for economic prosperity and social equity, as well
as for promoting and maintaining peace and security. We
can achieve such respect and right such imbalances if,
through a renewed political dialogue undertaken in all
responsibility and candour, we tackle the challenges with
global vision and solidarity, in the conviction of true
partnership and shared and equal responsibility in the
building of a better world, a world of humanity.
In this context, the major challenge facing the
Government of Mali today is achieving sustainable human
development through the struggle against poverty. This
development hinges on a strengthened process of
democratization, the rule of law and the implementation
of decentralization, the vehicle for local development,
designed and guided by the people.
Mali is rigorously pursuing a freely agreed policy of
economic reform and entrenching its democracy. The
positive results of these efforts, though fragile, are very
encouraging, but there remain problems and difficulties
which our programmes — howsoever participatory —
will require major outside assistance, peace and stability
in our subregion, Africa and the world to solve. The same
holds true for many countries, especially in Africa, which,
through the courageous reforms they have undertaken, are
once again on the road to economic growth.
Like them, we intend to continue and consolidate our
economic reforms with strong growth aimed at poverty
reduction. The international community, however, must
reverse the trend towards decreased official development
assistance, which is essential to our basic minimum needs.
We pay tribute to the tireless efforts of the United
Nations system and our development partners and urge an
increase in official development assistance, without which
we will scarcely enjoy the benefits of our reforms,
undertaken with so much sacrifice in the fight against
poverty.
We also need a partnership aimed at strengthening
our economic capacities to convert and market our
commodities, facilitating their access to markets,
promoting the resurgence of our private sectors and
increasing flows of direct foreign investments. All this
must take place in a more favourable economic
14


environment if unemployment and poverty are to be
consistently reduced.
The end of the cold war transformed the international
context for United Nations missions and activities. In the
sphere of international peace and security, our Organization
is now taken up with domestic conflicts that often have
serious international repercussions. Unfortunately, in many
cases, recent events allow us to assume that this type of
conflict will continue to claim our attention.
Now that certain guiding principles in the area of
peace and security are widely accepted, it is quite obvious
that peacekeeping will remain our priority objective. It is
therefore essential that we improve our preventive system
and strengthen our institution’s capacity to organize and
lead these operations efficiently and successfully.
For its part, Mali will always fight for more peace,
justice and solidarity throughout the world. For us, security
and development are indissoluble. The grave crises shaking
the world, and Africa in particular, strengthen our
conviction that the United Nations, the Organization of
African Unity (OAU) and the subregional organizations
must cooperate closely with one another in the search for
effective early warning, conflict prevention and
management, and peacekeeping mechanisms. In this
framework, and with particular reference to Africa, the
prevention of conflicts and disarmament are of great
concern.
Given all of the challenges of democracy, development
and security that Africa must meet, President Alpha Oumar
Konaré of the Republic of Mali said a few weeks ago that:
“The development of the continent must be
managed on new terms. The difficult situation of our
continent has arisen almost everywhere as a result of
democratic failures, which we must redress in our
young and fragile democracies by an essential
democratic commitment. We must promote pluralistic
expression, the transfer of power and dialogue founded
on law. We must eschew violence.
“The future of our continent does not lie in the
emergence of ethnic republics, which will only lead us
into general anarchy. It is important, we feel, not to
deny, much less crush expressions of autonomy. They
must be managed politically in a democratic context
of the basic transfer of power and the emergence of
local power with a view towards regional integration.
“Thirty-eight years after the independence won
in 1960, there is no question of redrawing the
borders inherited from colonialism, but nothing
today can justify border conflicts. We must be able
to settle all border disputes politically. It is essential
today that any ill-defined border be corrected in
serenity, not in the heat of tension. The OAU’s
Mechanism for Conflict Prevention, Management
and Resolution should be able to speed that forward.
“At a time when everyone is welcoming
integration, borders must have a different meaning.
They must be managed as border countries, joint
areas and shared space.”
President Konaré also said that:
“Post-election periods are also increasingly
becoming times of conflict. This must be prevented
by the proper preparation for elections, because
some recent incidents of electoral challenge have
threatened democracy. People must know that the
only access to power is through the ballot box,
whence all legitimacy flows. Everyone must
participate.
“We must therefore seek to control electoral
challenges without ever endangering pluralistic
expression and the transfer of power. Strength must
always reside in law and right — the whole law and
right and nothing but law and right — and oppose
any impulse to disorder and violence.”
In the view of the President of the Republic of Mali,
“Africa can no longer be managed as it has been
since 1960. A new Africa is on the move, an Africa
which wishes to define its future and take
responsibility for its own development; which is
searching for solidarity, not alms; which is
responsible and confident. It is an Africa once and
for all on its own feet, a democratic Africa.”
That Africa more than ever needs security and peace. To
have that security and peace, Africa must, like the rest of
the world, be free from weapons of mass destruction and
conventional weapons, particularly light weapons.
With regard to disarmament, Mali hails the decisions
of the Review and Extension Conference of the Parties to
the Treaty on the Non-Proliferation of Nuclear Weapons
(NPT), in particular on the Treaty’s permanent extension.
15


We also hail the entry into force on 29 April 1997 of the
Chemical Weapons Convention and the progress in
negotiations regarding the Biological Weapons Convention.
We warmly welcome the coming entry into force of the
Convention on anti-personnel landmines. Mali, which
ratified this Convention early on, began last May destroying
its stocks, which Mali’s army had never used.
While welcoming also the notable progress made on
instruments regarding weapons of mass destruction, Mali is
deeply concerned about conventional weapons, which
remain an area so far unexplored and not subject to
international norms. Recent conflicts, particularly in Africa,
which have claimed so many human lives, are fuelled not
by weapons of mass destruction, but by light weapons. That
is why my country, together with the United Nations and
the countries of the West African subregion, has undertaken
specific initiatives to counter this phenomenon.
We are pleased by the welcome given to President
Konaré’s initiative regarding the moratorium on the import,
export and production of light weapons by the Economic
Community of West African States (ECOWAS), and more
recently by the Organization of African Unity during the
Ouagadougou summit and by the Non-Aligned Movement
at the Durban summit. But it is important now to go further
to reduce and contain the threat of the proliferation of light
weapons. This moratorium is in essence a confidence-
building measure, aiming over the long term to strengthen
the ability of the Governments involved to exert stricter
control over the illegal traffic in light weapons.
Here we wish to pay tribute to the far-sightedness and
responsible commitment of the ECOWAS countries, which
plan to announce a moratorium soon. This will be a
precedent demonstrating Africa’s clear will to prevent
conflicts by exerting pressure on the means which incite
and fuel them. The international community must keep up
the momentum by mobilizing around the issue of light
weapons, supporting the moratorium and making it effective
by implementing a programme of coordination and
assistance for security and development, which underpin the
moratorium and help to widen it.
We are an active party, and we support the proposals
that emerge daily for tracking the illegal traffic in light
weapons and establishing a control mechanism. Although
it is a complex and difficult matter, we must work together
energetically to perfect such a mechanism.
There must be more support for resolution 52/38 C,
regarding assistance to States for curbing the illicit traffic
in small arms and collecting them, and States must
demand more on this issue of the international community
and the United Nations, which we congratulate on the
action already taken. We must show our commitment to
make vigorous progress in creating a mechanism to curb
this matter and, at the same time, actively support
initiatives such as the moratorium, consciousness-raising
and the mobilization of all State and non-State actors to
better ensure peace and reduce the threat posed by this
illegal proliferation to people, particularly women and
children, and to States and democracy.
On behalf of the delegation of Mali, I would like
once again to voice our solidarity with and compassion
for all the peoples of the world who are still living in
conflict situations.
Regarding the Middle East, we are deeply concerned
over the deadlock in the peace process and the policy of
fait accompli aimed at changing the religious, civil and
historic character of the Holy City of Al-Quds. The
agreements concluded on the basis of “land for peace”
must be implemented. We reaffirm our unswerving
support for the just struggle of the fraternal Palestinian
people to realize their legitimate right to self-
determination and to establish an independent State.
We remain convinced that in Angola scrupulous
respect for the Lusaka Protocol is the only path to lasting
peace and reconciliation. I wish once again to honour the
memory of Matre Alioune Blondin Beye, Special
Representative of the Secretary-General, and the seven
members of his team who tragically perished on the road
to peace in Angola.
We have continually voiced our grave concern about
the suffering of the fraternal people of the Libyan Arab
Jamahiriya as a result of the embargo imposed on it.
While noting recent events, we should like to recall the
decision taken by the heads of State or Government of the
OAU at their recent summit and to reaffirm that the time
has come to end the suffering of the fraternal Libyan
people by lifting the embargo and finding a lasting
solution.
Concerned about acts of terrorism, which we
condemn in all its forms, Mali firmly condemned the
lethal attacks against diplomatic missions of the United
States in Dar-es-Salaam and Nairobi. We reiterate our
condolences to the families of the victims and call for
greater international cooperation to prevent and combat
this threat. We also call for the convening of an
16


international conference on terrorism under the aegis of the
United Nations, whose exclusive competence in the area of
international peace and security we need increasingly to
reaffirm.
I would like to conclude on the issue of the expansion
of the Security Council. Clearly this body, which was
conceived in a context quite different from today’s, cannot
be left untouched in the course of reform. My delegation
endorses the demands of Africa for democratization and an
equitable distribution of the two categories of seats,
permanent and non-permanent, with all the prerogatives and
powers that go with them.
We are convinced that a restructured United Nations,
democratic and given essential powers, can help ensure a
more orderly management of world affairs by eliminating
the injustices, disparities and selfishness which threaten
mankind, so that nations can finally, in a spirit of solidarity,
devote their resources and their energy to the progress and
development of mankind.




